DETAILED ACTION
This Office action is in response to the filing of this application on 9/30/20.  Claim(s) 1-3 are pending in the application. Claims 1 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,804,488. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include a first substrate having an insulating surface; a circuit using thin film transistors on the insulating surface; a lower sealing layer on the circuit; detection electrodes on the lower sealing layer; an upper sealing layer covering the pair of detection electrodes; and terminals around the circuit on the insulating surface, wherein one of the detection electrodes is connected to one of the terminals via a contact hole formed in the lower sealing layer, the detection electrodes comprise a first detection electrode layer and a second detection electrode layer, a middle sealing layer is between the first detection electrode layer and the second detection electrode layer, the first detection electrode layer is between the lower sealing layer and the middle sealing layer, and the second detection electrode layer is between the middle sealing layer and the upper sealing layer. 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,170,727. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include a first substrate having an insulating surface; a display region having a plurality of pixels arranged in a matrix on the insulating surface, each of the plurality of pixels having a display element; a first sealing film on the display element and covering the display element; a first detection electrode layer on the first sealing film; a second detection electrode layer on the second sealing film, and a terminal region having a plurality of connection terminals on the insulating surface, wherein at least one of the first detection electrode layer and the second detection electrode layer is connected to one of the plurality of connection terminals via a contact hole formed in the first sealing film or the second sealing film.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,660,003. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include a first substrate having a display area in which pixels each having a thin-film transistor are arranged in a matrix on an insulating surface; a second substrate that is arranged opposite to the first substrate; an organic EL element layer that is arranged above the first substrate and between the first substrate and the second substrate, and emits light under control by a circuit including the thin film transistor; a first sealing film which is arranged above the organic EL element layer, covers the organic EL element layer, and includes at least a first inorganic layer made of inorganic material; a plurality of first detection electrodes that extend in one direction, and are arranged in parallel above the first sealing film; a second sealing film that is arranged above the first detection electrodes and the first sealing film, configured to planarize an uneven surface of the first sealing film and the plurality of first detection electrodes, and includes at least a second inorganic layer made of an inorganic material; a plurality of second detection electrodes that extend in another direction different from the one direction, and are arranged in parallel above the second sealing film; and a touch sensor control unit that controls a potential of any one of the first detection electrodes and the second detection electrodes, and detects an electric change generated in the other detection electrodes to detect a touch with a display surface, wherein a connection terminal for connection with the touch sensor control unit, and a connection terminal for connection with an organic EL element control unit for controlling the light emission of the organic EL element layer are formed in the same plane of the first substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashima, CN 102096533 A; in view of Kodate et al., US PG pub. 20120249454 A1.
With respect to claim 1, Kurashima discloses a first substrate (20g, fig. 2A) having an insulating surface (¶0039); a circuit (5, fig. 2A; organic electroluminescent circuit) on the insulating surface (¶0039); a lower sealing layer (see figure 2A below) on the circuit (5, fig. 2A); detection electrodes (4a and 4b, fig. 2A) on the lower sealing layer (see figure 2A below); an upper sealing layer (see figure 2A below) covering the pair of detection electrodes (4a and 4b, fig. 2A); and terminals (35, fig. 2A) around the circuit (5, fig. 2A) on the insulating surface (¶0039), wherein one of the detection electrodes (4a and 4b, fig. 2A) is connected to one of the terminals (35, fig. 2A) via a contact hole formed in the lower sealing layer (see figure 2A below), the detection electrodes (4a and 4b, fig. 2A) comprise a first detection electrode layer (4a, fig. 2A) and a second detection electrode layer (4b, fig. 2A), a middle sealing layer (see figure 2A below) is between the first detection electrode layer (4a, fig. 2A) and the second detection electrode layer (4b, fig. 2A), the first detection electrode layer (4a, fig. 2A) is between the lower sealing layer (see figure 2A below) and the middle sealing layer (see figure 2A below), and the second detection electrode layer (4b, fig. 2A) is between the middle sealing layer (see figure 2A below) and the upper sealing layer (see figure 2A below). However Kurashima did not discloses the circuit using thin film transistors. 
Kodate discloses in figure 1, organic electroluminescent device wherein the circuit 1 uses thin film transistors (¶0069).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include thin film transistors in the display device since TFTs act as individual switches that allow the pixels to change state rapidly, making them turn on and off much more quickly.
With respect to claim 2, Kurashima discloses the circuit 5 organic electroluminescent device, however, Kurashima does not disclose wherein the circuit (5, fig. 2A) further comprises organic elements, each of the organic elements comprises a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode, the second electrode is commonly formed across the organic elements, and the second electrode is entirely in contact with the lower sealing layer (see figure 2A below).
Kodate discloses display device upper electrode 22 is common to the pixel sections 10R, 10G, and 10B, and functions as a cathode for injecting electrons into the organic layer 21 pixel electrodes 19A each function as an anode for injecting holes into an organic layer 21.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include organic electroluminescent device with first and second electrodes and organic layer between the electrodes since Organic Light-Emitting Diodes provide a wider viewing angle therefore improve light efficiency.
With respect to claim 3, Kurashima discloses wherein the second detection electrode layer (4b, fig. 2A) has an upper surface and a side surface, and the upper sealing layer (see figure 2A below) is in contact with the upper surface and the side surface of the second detection electrode layer (4b, fig. 2A).


    PNG
    media_image1.png
    456
    792
    media_image1.png
    Greyscale
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822